Citation Nr: 1640691	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  09-23 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for renal failure, with diabetic nephropathy.  

5.  Entitlement to an increased rating in excess of 10 percent for hypertension.  

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1980 to October 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was previously before the Board in May 2011 at which time the issue of an increased rating for hypertension was remanded for further development of the evidence.  

In February 2016, a videoconference board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that the Veteran has submitted a notice of disagreement with several issues, including service connection for dermatophytosis, an increased rating for a right eye disorder, total disability by reason of individual unemployability due to service-connected disabilities, and a dependency issue.  These matters are being developed by the RO and are not presently certified for appellate consideration.  

The issues of service connection for diabetes mellitus, erectile dysfunction, bilateral hearing loss and renal failure with diabetic nephropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In February 2016, at the Veteran's videoconference board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative notified VA that the Veteran wished to withdraw his appeal seeking an increased rating for hypertension; there is no question of fact or law remaining before the Board in this matter.  

2.  In February 2016, at the Veteran's videoconference board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative notified VA that the Veteran wished to withdraw his appeal seeking an increased rating for tinnitus; there is no question of fact or law remaining before the Board in this matter.  

3.  Service connection for diabetes mellitus was denied by the RO in an April 2007 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the April 2007 decision denying service connection for diabetes mellitus, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

5.  Service connection for hearing loss was last denied by the RO in a July 2012 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal or submit new and material evidence within one year of notice of the decision.  

6.  Since the July 2012 decision denying service connection for hearing loss, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

7.  Service connection for erectile dysfunction was denied by the RO in an April 2007 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal or submit new and material evidence within one year of notice of the decision.  

8.  Since the April 2007 decision denying service connection for erectile dysfunction, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim .  

9.  Service connection for renal failure with diabetic nephropathy was denied by the RO in an April 2007 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal or submit new and material evidence within one year of notice of the decision.  

10.  Since the April 2007 decision denying service connection for renal failure with diabetic nephropathy, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to an increased rating for hypertension.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to an increased rating for tinnitus.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).

3.  The additional evidence received subsequent to the April 2007 decision of the RO that denied service connection for diabetes mellitus is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The additional evidence received subsequent to the July 2012 decision of the RO that denied service connection for hearing loss is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The additional evidence received subsequent to the April 2007 decision of the RO that denied service connection for erectile dysfunction is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

6.  The additional evidence received subsequent to the April 2007 decision of the RO that denied service connection for renal failure with diabetic nephropathy is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters dated in September 2010, February 2011, and June 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration (SSA) have been secured.  The RO has not arranged for a VA medical examination regarding the issues of diabetes mellitus, erectile dysfunction or hearing loss, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  In view of the dispositions herein, this matter will be addressed in the remand portion of the decision.  

Withdrawal of Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

At the Veteran's hearing on appeal in March 2016, the Veteran and his representative stated that the Veteran wished to withdraw his appeals regarding the issues involving the rating for hypertension and tinnitus.  Hence, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider the appeals in these matters, and they are dismissed.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus and kidney disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


New and Material Evidence

Service connection for bilateral hearing loss was initially denied by the RO in a July 2003 rating decision.  Rating decisions dated in April 2007 and July 2012 found that new and material evidence had not been received to reopen the claim.  The Veteran did not appeal these determinations.  The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Service connection for diabetes mellitus, erectile dysfunction and renal failure with diabetic nephropathy was previously denied by the RO in an April 2007 rating decision.  The Veteran did not appeal this determination, and it must likewise be determined whether or not new and material evidence has been received such that the claims may now be reopened.  Id.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Regarding the claim of service connection for bilateral hearing loss, the Board notes that evidence of record at the time of the 2003 and 2007 RO denials including the STRs that showed elevated pure tone air conduction thresholds on an audiometric examination in 1984, but normal pure tone thresholds on service examinations in 1991 and on examination for separation from service in 1992.  At the time of the latter examination, the Veteran did report a medical history of having had hearing loss, but the examiner noted the normal audiogram findings at separation.  VA examinations in April 2003 and January 2007 also showed pure tone air conduction thresholds to be within normal limits, with no diagnosis of hearing loss.  

Evidence of record prior to the most recent rating decision regarding hearing loss included a report of a September 2010 VA audiometric evaluation that showed a diagnosis of bilateral sensorineural hearing loss.  At that time, it was noted that the Veteran had been exposed to acoustic trauma while in combat and the examiner rendered an opinion that tinnitus was likely the result of in-service acoustic trauma.  No opinion regarding the Veteran's hearing loss was rendered.  

Evidence received subsequent to the July 2012 final rating decision of the RO includes the Veteran's testimony at the Board hearing in February 2016 at which time he contended that the same acoustic trauma that had caused his tinnitus was the causation of his current hearing loss.  In addition, a private treatment record, dated in March 2016, continued the diagnoses of bilateral sensorineural hearing loss, without an opinion regarding the etiology of the disorder.  The Board finds that the Veteran's credible testimony at the February 2016 hearing constitutes new and material evidence upon which the claim may be reopened.  To this extent, the appeal is granted.  

Regarding service connection for diabetes mellitus, the Board notes that evidence received following the February 2016 Board hearing includes a May 1994 laboratory finding of elevated glucose levels.  While this is not within one year of the Veteran's release from active duty, which would trigger presumptive service connection for the disorder, the Board finds that this is sufficiently proximate to his discharge in October 1992 so as to constitute evidence that relates to an unestablished fact necessary to substantiate the claim.  As such, this claim is reopened as well and the appeal is granted to this extent.  

Regarding the claim of service connection for erectile dysfunction, the Board notes that the Veteran's private physician rendered an opinion dated in February 2016 that it was as likely as not that the erectile dysfunction is caused by a service-connected disability.  In the rationale the examiner indicated that the erectile dysfunction was caused by diabetes mellitus and hypertension.  As this opinion had not been associated with the claims file at the time of the prior denial of service connection, this opinion constitutes new and material evidence upon which the claim is reopened.  To this extent, the appeal is granted.  

Regarding the claim of service connection for renal failure with diabetic nephropathy, it is noted that private treatment records dated in April 1994, which were received by VA following the February 2016 Board hearing and not associated with the record at the time of the 2007 denial of service connection, showed that the Veteran's diastolic blood pressure reading was 120 and that he had renal insufficiency.  He was to "get in here ASAP."  While a VA physician in July 2012 stated that a medical nexus between chronic renal failure and hypertension could not be resolved without resorting to speculation, the examiner went on to state that it was true that long-standing, uncontrolled hypertension may result in an organ disease including chronic renal failure, the records were silent regarding the etiology of the condition.  Without additional information, an opinion could not be rendered.  In a July 2016 opinion, the Veteran's private physician indicated that it was more likely than not that the kidney disease was the result of service-connected disabilities.  While the rationale provided at that time was illegible, the Board finds that the opinion, coupled with the evidence of renal failure less than two years after separation from service, constitutes new and material evidence such that the claim may be reopened.  As such, the appeal is granted to this extent.  


ORDER

New and material evidence having been received, the claim of service connection for diabetes mellitus is reopened.  The claim is granted to this extent.  

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.  The claim is granted to this extent.  

New and material evidence having been received, the claim of service connection for erectile dysfunction is reopened.  The claim is granted to this extent.  

New and material evidence having been received, the claim of service connection for renal failure with diabetic nephropathy is reopened.  The claim is granted to this extent.  


REMAND

Having found that new and material evidence has been received to reopen the claims of service connection for diabetes mellitus, hearing loss, erectile dysfunction, and renal failure, the claims must now be reviewed on the entire evidence of record.  In this regard, the Board finds that additional examinations are necessary prior to final appellate consideration.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a supplemental statement from the Veteran's private physician who should be requested to provide a typed transcript or otherwise legible copy of the rationale in the July 2016 opinion.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his diabetes mellitus.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's diabetes mellitus is of service onset or otherwise related to service or is proximately due to or aggravated by a service-connected disability.  The claims folder should be made available for review in connection with this examination.  The examiner should specifically comment on the elevated glucose reading noted soon after service in May 1994 and provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his hearing loss.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the hearing loss is of service onset or otherwise related to service, including as a result of acoustic trauma sustained while on active duty.  The claims folder should be made available for review in connection with this examination.  The examiner should specifically comment on the elevated pure tone thresholds noted in service in 1984 and provide complete rationale for all conclusions reached.  

4.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his erectile dysfunction.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the erectile dysfunction is proximately due to or aggravated by a service-connected disability.  The claims folder should be made available for review in connection with this examination.  The examiner should specifically comment on the opinion rendered by the private physician in February 2016 and provide complete rationale for all conclusions reached.  

5.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his renal failure with diabetic nephropathy.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the renal failure with diabetic nephropathy is of service onset or otherwise related to service or is proximately due to or aggravated by a service-connected disability.  The claims folder should be made available for review in connection with this examination.  The examiner should specifically comment on the private treatment record dated in April 1994 as well as the opinion rendered in July 2016 and provide complete rationale for all conclusions reached.  

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


